DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Response to Arguments
New grounds of rejection are made by Riddell (U.S. Patent No. 8,061,926) in view of Lee (KR 100715255) as well as Riddell (U.S. Patent No. 8,061,926) and Lee (KR 100715255) further in view of Girotti (U.S. Patent No. 5,046,884). Also, Riddell (U.S. Patent No. 8,061,926) and Lee (KR 100715255) further in view of Shaw (U.S. Patent Application No. 2006/0245826).
Attorney argues that the Examiner alleges that although Riddell only discloses two protrusions (Han has no protrusions or corresponding structures) that "it would have been obvious to one of ordinary skill in the art at the time the invention was made to form three protrusions" as the variance in the number of protrusions is allegedly "a result effective variable." Such an allegation is conclusory in nature, not supported by evidence, not shown to be a result effective variable, and there is no evidence that the particular parameter affects the end result.
Examiner respectfully disagrees. Riddell does disclose two protrusions on each joint, but Riddell does not limit the joints to only have two protrusions. Riddell states: “It is convenient to use two connectors 32 on each upwardly extending side of the wall 14, one provided on the lower wall portion 14a and one on the upper wall portion 14b, but any number of connectors 32 may be provided” (column 8, lines 38-42). Therefore, it would have been obvious to one of ordinary skill in the art to form three protrusions on each joint because the specification of Riddell discloses that the number of protrusions is not limited two. Additionally, Riddell states: “Each of the male and female connectors 32, 38 are of substantially the same configuration, but oriented symmetrically and in a mirror-image manner with respect to each other” (column 9, lines 8-10). Therefore, when the connectors 32 form three protrusions it would also be made that the connectors 38 would form three protrusions because Riddell discloses that the connectors 32 and 38 have the same configuration in a mirror-image orientation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) in view of Lee (KR 100715255).
Regarding claim 1, Riddell discloses a connector for connecting multiple traffic barriers (Fig. 1a-1b), comprising:
a joint plate (20) having a first side (20m) and a second side (20f);
at least one strengthening plate (21) coupled to the first side of the joint plate (Fig. 7a);
a left joint, coupled to the second side of the joint plate (Fig. 4b or 5b), including at least two protrusions (32 or 38) being spaced apart from each other such that the left joint is configured to receive a complimentary joint (Column 8, lines 59-61);
a right joint, coupled to the second side, including at least two protrusions (32 or 38) being spaced apart from each other such that the right joint is configured to receive a complimentary joint (Column 8, lines 59-61); and a joint plate (20) with a left joint and right joint (see Figure below).

    PNG
    media_image1.png
    217
    281
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    246
    369
    media_image2.png
    Greyscale

Riddell discloses two protrusions (38, being spaced apart from each other Fig. 5b) and the ability to provide additional protrusions (column 8, lines 38-44). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form three protrusions being spaced apart from each other, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Riddell does not expressly disclose at least one planar socket coupled to the second side of the joint plate at a position of a top surface of the left joint and the right joint or a bottom surface of the left joint and the right joint, the at least one planar socket having an aperture therethrough, wherein the at least one planar socket is coupled to the joint plate between a position of the left joint and a position of the right joint.
Lee teaches at least one planar socket (66, Fig. 3) coupled to the second side of the joint plate (62) at a position of a top surface of the left joint and the right joint or a bottom surface of the left joint and the right joint (66 connected to left and right joints 64, Fig. 3), the at least one planar socket having an aperture (66a) therethrough, wherein the at least one planar socket is coupled to the joint plate between a position of the left joint and a position of the right joint (Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Riddell with the socket, as taught by Lee, in order to provide a detachable connection that supports the barrier during a vehicle collision (lines 303-306 and 630-634).
Regarding claim 2, Riddell discloses at least three protrusions (38, column 8, lines 38-44; column 9, lines 8-10) of the left joint and the at least three protrusions of the right joint are facing toward each other (32 or 38, column 8, lines 38-44, Fig. 5a).
Regarding claim 3, Riddell discloses at least three protrusions (32, column 8, lines 38-44) of the left joint and the at least three protrusions of the right joint are facing away from each other (Fig. 4a).
Regarding claim 5, Lee teaches at least one socket (66) being coupled to the left joint and the right join (64, Fig. 3).
Regarding claim 6, Riddell discloses at least one of the at least one strengthening plates (21) is positioned approximately parallel to a bottom portion of the joint plate (Fig. 7a, the long edge of slot 21h is approximately parallel with the horizontal middle portion of joint plate 20c).
Regarding claim 7, Riddell discloses the joint plate (20) is configured to fit within an outer surface (18) of a traffic barrier (Fig. 5a).
Regarding claim 9, Riddell discloses at least one of the protrusions (32) narrow toward an upper portion of the left joint (Fig. 4d, see Figure below).

    PNG
    media_image3.png
    413
    322
    media_image3.png
    Greyscale

Regarding claim 10, Riddell discloses at least one of the protrusions (32) narrow toward an upper portion of the right joint (Fig. 4d, see Figure above).
Regarding claim 11, Riddell discloses a system for connecting multiple traffic barriers (Fig. 1a-1b), comprising: a traffic barrier (Fig. 1a), including:
a main body (14) having an opening on a first end (17m) and a second end (17f); and
at first joint apparatus (38) positioned at least partially within the opening on the first end (Fig. 5a); and
a second joint apparatus (32) positioned at least partially within the opening on the second end (Fig. 4a), 
wherein the first joint apparatus and the second joint apparatus include each includes:
a joint plate (20) having a first side (Fig. 4c and 5c) and a second side (Fig. 4b and 5b);
a left joint (see figure and rejection for claim 1), coupled to the second side, such that the right joint is configured to receive a complimentary joint (Column 8, lines 59-61).
Riddell discloses two protrusions (38, being spaced apart from each other Fig. 5b) and the ability to provide additional protrusions (column 8, lines 38-44). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form three protrusions being spaced apart from each other, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Riddell does not expressly disclose at least one planar socket coupled to the second side of the joint plate at a position of a top surface of the left joint and the right joint or a bottom surface of the left joint and the right joint, the at least one planar socket having an aperture therethrough, wherein the at least one planar socket is coupled to the joint plate between a position of the left joint and a position of the right joint.
Lee teaches at least one planar socket (66, Fig. 3) coupled to the second side of the joint plate (62) at a position of a top surface of the left joint and the right joint or a bottom surface of the left joint and the right joint (66 connected to left and right joints 64, Fig. 3), the at least one planar socket having an aperture (66a) therethrough, wherein the at least one planar socket is coupled to the joint plate between a position of the left joint and a position of the right joint (Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Riddell with the socket, as taught by Lee, in order to provide a detachable connection that supports the barrier during a vehicle collision (lines 303-306 and 630-634).
Regarding claim 12, Riddell discloses for the first joint apparatus, the at least three protrusions (38, column 8, lines 38-44; column 9, lines 8-10) of the left joint and the at least three protrusions of the right joint are facing toward each other (32 or 38, column 8, lines 38-44, Fig. 5a).
Regarding claim 13, Riddell discloses for the first joint apparatus, the at least three protrusions (32, column 8, lines 38-44) of the left joint and the at least three protrusions of the right joint are facing away from each other (Fig. 4a).
Regarding claim 14, Lee teaches the at least one socket (66) is configured to receive a pin (P) therethrough (Fig. 3).
Regarding claim 15, Riddell discloses at least one strengthening plate (21) coupled to the first side of the joint plate (Fig. 7a) of the first joint apparatus; and at least one strengthening plate (21) coupled to the first side of the joint plate of the second joint apparatus (Fig. 7a).
Regarding claim 16, Riddell discloses for each of the first joint apparatus and second joint apparatus, at least one of the at least one strengthening plates (21) is positioned approximately parallel to a bottom portion of the joint plate (Fig. 7a, the long edge of slot 21h is approximately parallel with the horizontal middle portion of joint plate 20c).
Regarding claim 19, Riddell discloses for the first joint apparatus or the second joint apparatus, at least one of the protrusions (32) narrow toward an upper portion of the left joint (Fig. 4d, see rejection for claim 9).
Regarding claim 20, Riddell discloses for the first joint apparatus or the second joint apparatus, at least one of the protrusions (32) narrow toward an upper portion of the right joint (Fig. 4d, see rejection for claim 10).
Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) and Lee (KR 100715255) further in view of Girotti (U.S. Patent No. 5,046,884).
Regarding claim 8, the combination of Riddell and Lee discloses the left joint and right joint (38; Riddell) are configured to receive a connector (Fig. 5b; Riddell).
The combination of Riddell and Lee does not expressly disclose the connector being joined at a plurality of angles. Girotti teaches a connector that is designed to have a female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect barriers at multiple angles (Column 3, lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the joints of Riddell and Lee with the width of the joints of Girotti in order to connect the barriers at a plurality of angles to form a barrier of non-linear arrangement (Column 3, lines 45-50).
Regarding claim 17, the combination of Riddell and Lee discloses the left joint and right joint (38; Riddell) are configured to receive a connector (Fig. 5b; Riddell).
The combination of Riddell and Lee does not expressly disclose the connector being joined at a plurality of angles. Girotti teaches a connector that is designed to have a female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect barriers at multiple angles (Column 3, lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the joints of Riddell and Lee with the width of the joints of Girotti in order to connect the barriers at a plurality of angles to form a barrier of non-linear arrangement (Column 3, lines 45-50).
Regarding claim 18, the combination of Riddell and Lee discloses the left joint and right joint (38; Riddell) are configured to receive a connector (Fig. 5b; Riddell).
Girotti teaches a connector that is designed to have a female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect barriers at multiple angles (Column 3, lines 45-50).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) and Lee (KR 100715255) further in view of Shaw (U.S. Patent Application No. 2006/0245826).
Regarding claim 21, the combination of Riddell and Lee discloses a main body (14; Riddell), but does not expressly disclose a ballast box within the main body.
Shaw teaches at least one ballast box (20) housed within the main body (10) in order to secure the barrier with increased weight (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Riddell and Lee with the ballast box of Shaw in order to secure the barrier with increased weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                         
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678